Citation Nr: 1443731	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-02 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971; the Veteran passed away in November 2009.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veteran's Appeals, hereinafter the Board, from a rating action of February 2011 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board would note that the appellant's regular servicing RO is located in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The RO made a request for the Veteran's service treatment records.  A response indicates that they were not available at the National Personnel Records Center (NPRC).  Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Other than asking the appellant whether she had any service treatment records, there is no indication that alternate sources were explored.  Generally a single request for service treatment records has been found to be insufficient by the courts.  Id.  The record does not show whether requests were made to the Records Management Center (RMC) or the service department itself. 

Accordingly, the claim is REMANDED for the following:

1.  Invite the appellant to submit evidence that the Veteran had ischemic heart disease and that his death was due to a myocardial infarction. 

2.  Again contact NPRC and request Veteran's complete service medical treatment records.  If NPRC cannot locate the Veteran's records, NPRC should be asked whether there are alternate sources of information.  

3.  Verify that the RMC or service department does not have the Veteran's service treatment records.  

4.  Obtain the Veteran's service personnel records.

5.  Efforts to obtain records in federal custody should continue until they are obtained or it is reasonably certain they do not exist or that further efforts would be futile.

Inform the appellant of any records that cannot be obtained, of the efforts made to obtain them, and of any further actions that will be undertaken. 

6.  If the appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

